United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1934
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                 Christopher Lindsey,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: November 2, 2015
                             Filed: November 17, 2015
                                    [Unpublished]
                                   ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Christopher Lindsey directly appeals after he pled guilty to fraud and identity-
theft offenses, and the district court1 sentenced him within his calculated Guidelines


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
range to 180 months in prison. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging that Lindsey’s plea agreement
contained an appeal waiver, and arguing that Lindsey’s sentence is unreasonable.
Counsel has also moved to withdraw. Lindsey has filed a pro se submission arguing
that the appeal waiver is invalid because the district court advised him about his
appeal rights.

       We conclude that the appeal waiver is valid, and after careful de novo review,
see United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010), we further conclude that
the appeal waiver is enforceable as to the issue raised by counsel, see United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc); see also Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997). In addition, an independent review of the
record under Penson v. Ohio, 488 U.S. 75 (1988), reveals no nonfrivolous issues
outside the scope of the appeal waiver. Accordingly, the appeal is dismissed, and
counsel’s motion to withdraw is granted.
                        ______________________________




                                         -2-